Citation Nr: 9926316	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits as 
the son of the veteran.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1947.  He died on August [redacted], 1984.  The 
appellant claims to be the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board remanded the case in January 1997 for additional 
development consisting of adjudication of the issue of the 
appellant's basic entitlement to nonservice-connected death 
pension benefits.  Thereafter, the RO accomplished the 
requested development and returned the claims file to the 
Board.  

In his October 1991 notice of disagreement, the appellant 
requested a personal hearing.  A hearing before a hearing 
officer at the RO was scheduled for July 24, 1992; however, 
the appellant failed to report for this hearing.  

In October 1993, the RO received the appellant's request for 
a hearing before a Member of the Board.  In September 1994, 
he indicated that, instead of a hearing before a Member of 
the travel section of the Board, he preferred a Board hearing 
in Washington, D.C.  This hearing was scheduled for October 
10, 1996.  However, a September 1996 letter to the appellant 
noted that he was incarcerated and notified him that he must 
make all necessary arrangements with the Warden to obtain 
authorization to travel to Washington, D.C., and assure that 
escorts are available.  The veteran was allowed 30 days to 
resolve these issues and informed that, if the Board did not 
receive a response by the conclusion of the 30 day period, it 
would be assumed that he did not wish to have a hearing.  

Additionally, the appellant was given the option of 
withdrawing his request for a hearing.  No subsequent 
correspondence has been received from the appellant with 
respect to his request for a hearing.  Therefore, this case 
will be considered as though the request for a hearing has 
been withdrawn.  


FINDING OF FACT

There is no adequate evidence to demonstrate that the 
appellant is the biological son of the veteran.


CONCLUSION OF LAW

The appellant's claim for entitlement to VA benefits as the 
son of the veteran is without legal merit.  38 U.S.C.A. § 
101(4) (West 1991); 38 C.F.R. §§ 3.57, 3.204, 3.209 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As noted above, the veteran served on active duty from August 
1945 to November 1947.  A Certificate of Death reflects that 
he died on August [redacted], 1984.

In March 1989, the appellant filed a his Application For 
Dependency and Indemnity Compensation or Death Pension By a 
Surviving Spouse or Child, VA Form 21-534, in which he 
claimed entitlement to VA benefits as the son of the veteran.

By letter dated in May 1989, the RO requested that the 
appellant submit evidence, including a certified copy of the 
public record of birth showing the names of both parents, in 
support of his claim.

In September 1989, the RO notified the appellant that his 
claim was denied because he failed to submit the above 
requested information, which was necessary for adjudication 
of his claim.

A February 1991 statement from the appellant reflects that he 
was institutionalized in 1968, 1971, and 1972 at Austin State 
Hospital.  He further reported that he was currently 
"confined."

By a June 1991 letter, the RO informed the appellant that his 
claim for nonservice-connected death pension was denied 
because, since he was incarcerated, benefits were not payable 
to him.

In June 1992, the appellant submitted a statement in which he 
identified the names of his father, mother, and parents with 
different surnames as well as the names of his grandparents.  

The appellant submitted a statement identifying the names of 
his father and mother in August 1995.

A March 1997 Statement in Support of Claim, VA Form 21-4138, 
from the appellant includes his comment that he knows his 
father is not deceased but his grandfathers were veterans.  
This statement further reflects that the appellant's school 
transcripts would be under a name other than that which he 
used to file this claim.  

In a February 1999 letter, the RO requested that the 
appellant provide a copy of his birth certificate showing the 
names of both parents.  Inasmuch as no response from the 
veteran was received, the RO sent a second request for this 
information in May 1999.

A June 1999 statement from the appellant includes names for 
his parents and grandparents which are different from the 
names which he had been previously provided.

Criteria and Analysis

Applicable provisions of the law define a "child" as 
follows:

[A] person who is unmarried and-- (i) who is under 
the age of eighteen years; (ii) who, before 
attaining the age of eighteen years, became 
permanently incapable of self-support; or (iii) 
who, after attaining the age of eighteen years and 
until completion of education or training (but not 
after attaining the age of twenty-three years), is 
pursuing a course of instruction at an approved 
educational institution; and who is a legitimate 
child, a legally adopted child, a stepchild who is 
a member of a veteran's household or was a member 
at the time of the veteran's death, or an 
illegitimate child but, as to the alleged father, 
only if acknowledged in writing signed by him, or 
if he has been judicially ordered to contribute to 
the child's support or has been, before his death, 
judicially decreed to be the father of such child, 
or if he is otherwise shown by evidence 
satisfactory to the Secretary to be the father of 
such child.  38 U.S.C.A. § 101(4)(A) (West 1991)

In order to establish relationship as a "child," VA 
regulations identify an order of preference for certain 
classes of evidence.  38 C.F.R. § 3.204 (1998).  Relationship 
by birth may be established by any one or more of various 
documents or statements.  This evidence, listed by 
preference, is identified in 38 C.F.R. § 3.209 as follows: 

(a)	A copy or abstract of the public record of 
birth.

(b)	A copy of the church record of baptism.

(c)	Official report from the service department as 
to birth which occurred while the veteran was in 
service.

(d)	Affidavit or a certified statement of the 
physician or midwife in attendance at birth.

(e)	Copy of Bible or other family record certified 
to by a notary public or other officer with 
authority to administer oaths, who should state in 
what year the Bible or other book in which the 
record appears was printed, whether the record 
bears any erasures or other marks of alteration, 
and whether from the appearance of the writing he 
or she believes the entries to have been made at 
the time purported.

(f)	Affidavits or certified statements of two or 
more persons, preferably disinterested, who will 
state their ages, showing the name, date, and place 
of birth of the person whose age or relationship is 
being established, and that to their own knowledge 
such person is the child of such parents (naming 
the parents) and stating the source of their 
knowledge.

(g)	Other evidence which is adequate to establish 
the facts in issue, including census records, 
original baptismal records, hospital records, 
insurance policies, school, employment, 
immigration, or naturalization records.

The Board notes that, prior to September 1994, 38 C.F.R. 
§ 3.209 required that a birth certificate had to be certified 
by the custodian of such records.  59 Fed. Reg. 46,337 
(1994).

Additionally, VA regulations concerning the evidence required 
to establish relationships, including birth of a child, were 
amended during the pendency of this appeal.  Specifically, a 
provision of the "Veterans' Benefits Improvements Act of 
1994," [Public law 103-446] which authorized VA to accept 
the written statement of a claimant as proof of the existence 
of these relationships, was implemented.  This amendment was 
intended to facilitate proof of the existence of these 
relationships.  However, the regulations provided that 
documentation may still be required if the claimant's 
statement on its face raises a question of its validity or 
there is conflicting information of record, or there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation.  The amendment was 
effective November 4, 1996.  See 38 C.F.R. § 3.204. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that where law or regulations change after a 
claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply unless otherwise 
specified.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
see also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).  

Since the September 1994 regulatory change became effective 
during the appeal and prior to a final decision by the Board 
on the issue, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

In the present case, review of the claims file reflects that, 
with the exception of the appellant's unsubstantiated 
assertions, there is no evidence to demonstrate that he is 
the son of the veteran as he claims to be.  Specifically, 
although the RO has requested on numerous occasions that the 
appellant submit copies of public records showing his name 
and the names of both of his parents, no evidence which is 
adequate to establish that the appellant is the son of the 
veteran has been received.  38 C.F.R. § 3.209.

Moreover, review of the statements submitted by the appellant 
during the course of this appeal show that he has identified 
his parents and grandparents with different names on various 
occasions and, on one occasion, even stated that he knows 
that his father is not deceased.  Additionally, he has stated 
that his school records are under a name different from that 
which he has been using for this appeal.  Accordingly, 
although the liberalizing changes in pertinent regulations 
permit VA to accept the written statement of a claimant as 
proof of the existence of a relationship, the Board finds 
that such is not warranted in the appellant's case because 
his inconsistent statements raise a question as to the 
validity of his assertions regarding his relationship to the 
veteran.  38 C.F.R. § 3.204, See also Karnas, supra.

Accordingly, the Board concludes that the appellant does not 
meet the legal criteria for recognition as the son of the 
veteran for the purpose of entitlement to VA benefits.  Where 
the law and not the evidence is dispositive of the issue 
before the Board, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits as 
the son of the veteran is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

